           Case 1:13-cr-00412-DAD-BAM Document 98 Filed 09/10/21 Page 1 of 1


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                         CASE NO.: 1:13-CR-0412 NONE BAM
10
                                     Plaintiff,        MOTION TO DISMISS INDICTMENT AS TO
11                                                     DEFENDANTS SANTIAGO GOMEZ GARCIA
                            v.                         AND JUAN GOMEZ GARCIA;
12                                                     ORDER
     SANTIAGO GOMEZ GARCIA,
13   JUAN GOMEZ GARCIA,
14                                   Defendants.
15

16          The government moves to dismiss without prejudice the indictment in this case pursuant to
17 Rule 48(a), as to defendants Santiago Gomez Garcia and Juan Gomez Garcia only.

18   Dated: Sept. 8, 2021                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
19

20                                                         /s/ Kirk E. Sherriff
                                                           KIRK E. SHERRIFF
21                                                         Assistant United States Attorney

22

23          IT IS ORDERED that the indictment is dismissed without prejudice as to defendants Santiago

24 Gomez Garcia and Juan Gomez Garcia.

25
     IT IS SO ORDERED.
26
27
        Dated:    September 9, 2021
                                                      UNITED STATES DISTRICT JUDGE
28

      MOTION TO DISMISS INDICTMENT
                                                       1
30
